Citation Nr: 0525725	
Decision Date: 09/20/05    Archive Date: 09/29/05

DOCKET NO.  03-18 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an earlier effective date prior to April 
26, 2004 for 100 percent evaluation for loss of use of both 
hands due to Charcot-Marie-Tooth disease.

2.  Entitlement to an earlier effective date prior to January 
31, 2001 for a 50 percent evaluation for weakness of the 
right hand due to Charcot-Marie-Tooth disease.  

3.  Entitlement to an earlier effective date prior to January 
31, 2001 for a 40 percent evaluation for weakness of the left 
hand due to Charcot-Marie-Tooth disease.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1960 to 
October 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The Board remanded this case for further 
development in January 2005.

In a May 2005 rating decision, the veteran was awarded a 100 
percent evaluation for Charcot-Marie-Tooth disease with loss 
of use of both hands, effective April 26, 2004.  Although a 
100 percent evaluation represents a full grant of benefits 
from April 26, 2004, the RO did not award a 100 percent 
evaluation from the date of claim.  Therefore, the Board must 
determine whether the veteran is entitled to an earlier 
effective date for loss of use of both hands due to Charcot-
Marie-Tooth disease prior to April 26, 2004.  

In addition, the RO assigned an effective date for the 
increased evaluations of Charcot-Marie-Tooth disease of the 
right and left hands from January 31, 2001.  The veteran has 
not withdrawn this appeal, and therefore, the issue is still 
on appeal.  


FINDINGS OF FACT

1.  The evidence of record does not demonstrate that a 100 
percent disability was factually ascertainable for loss of 
use of both hands due to Charcot-Marie-Tooth disease prior to 
April 26, 2004.  

2.  The veteran's claims for increased evaluations for 
Charcot-Marie-Tooth disease of the right and left hands was 
received at the RO on January 31, 2001.

3.  The evidence of record does not demonstrate that an 
increase in disability was factually ascertainable for either 
Charcot-Marie-Tooth disease of the right or left hand prior 
to January 31, 2001.


CONCLUSIONS OF LAW

1.  An effective date prior to April 26, 2004 for the 100 
percent evaluation for loss of use of both hands due to 
Charcot-Marie-Tooth disease is not warranted.  38 U.S.C.A. §§ 
5101, 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.400 
(2004).

2.  An effective date prior to January 31, 2001 for the 50 
percent evaluation for Charcot-Marie-Tooth disease of the 
right hand is not warranted.  38 U.S.C.A. §§ 5101, 5110 (West 
2002); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2004).

3.  An effective date prior to January 31, 2001 for the 40 
percent evaluation for Charcot-Marie-Tooth disease of the 
left hand is not warranted.  38 U.S.C.A. §§ 5101, 5110 (West 
2002); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  

In the present case, the RO provided the veteran 38 U.S.C.A. 
§ 5103(a) notice to his original increased evaluation claims 
in a letter dated April 2001, which informed him that he 
could provide evidence or location of such and requested that 
he provide any evidence in his possession.  After the RO 
granted increased evaluations for both hand disabilities, the 
veteran filed a notice of disagreement, raising the issue of 
entitlement to an early effective date for the increased 
evaluations.  VA did not provide the veteran notice of the 
new issues raised in the notice of disagreement.  However, in 
General Counsel Opinion, VAOPGCPREC 8-2003 (Dec. 22, 2003), 
it was noted that if, in response to notice of its decision 
on a claim for which VA has already given the 38 U.S.C. 
§ 5103(a) notice, VA receives a notice of disagreement that 
raises a new issue, 38 U.S.C. § 7105(d) requires VA to take 
proper action and issue a statement of the case if the 
disagreement is not resolved, but section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue.  As such, 
VA has no duty to provide the veteran notice of the new 
issues raised in the notice of disagreement.  VAOPGCPREC 8-
2003 (Dec. 22, 2003)

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  

In the present case, the evidence includes the numerous 
service medical records, VA treatment records, private 
medical records, VA examination reports dated in 2001 and 
2005, records from the Social Security Administration, and 
written statements from the veteran.  As VA examinations and 
other medical evidence are of record, the Board finds no 
further VA examination necessary in this case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  

II. Earlier Effective Date

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A.         § 5110(a) (West 
2002); 38 C.F.R. § 3.400 (2004).  However, in cases involving 
a claim for an increased evaluation, the effective date may 
be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
the claim is received within one year from such date, 
otherwise, the date of receipt of the claim.  See 38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2); See Quarles v. 
Derwinski, 3 Vet. App. 129, 134-135 (1992).  When considering 
the appropriate effective date for an increased rating, VA 
must consider the evidence of disability during the period 
one year prior to the application.  See Hazan v. Gober, 10 
Vet. App. 511 (1997).

The date of receipt of an application or  claim is the date 
on which a claim, information, or evidence is received by VA.  
38 C.F.R. § 3.1(r) (2004).  "Claim" is defined broadly to 
include a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  See 38 C.F.R. § 3.1(p); 
Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. 
Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication 
indicating intent to apply for a benefit under the laws 
administered by the VA may be considered an informal claim 
provided it identifies, but not necessarily with specificity, 
the benefit sought. See 38 C.F.R. § 3.155(a) (2004).

Prior to April 26, 2004

In a May 2005 rating decision, the RO granted a 100 percent 
evaluation for loss of use of both hands due to Charcot-
Marie-Tooth disease, effective April 26, 2004.  The Board 
will now determine whether a 100 percent evaluation is 
factually ascertainable prior to April 26, 2004. 

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  See 38 U.S.C.A. § 1155 (West 
2002).  If there is a question as to which evaluation to 
apply to the veteran's disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2004).

Disability evaluations are based on functional impairment.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2003).  Functional 
impairment may be due to less or more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  See id.; see also DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 
(avoidance of pyramiding) do not forbid consideration of a 
higher rating based on greater limitation of function due to 
pain on use, including during flare-ups.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In the May 2005 rating decision, the RO assigned a 100 
percent evaluation under Diagnostic Code 5109.  Under 
Diagnostic Code 5109, a 100 percent evaluation is warranted 
for loss of use of both hands.  38 C.F.R. § 4.71a (2004).  
The RO based the increased evaluation of 100 percent under 
Diagnostic Code 5109 on clinical evidence, specifically VA 
examination report dated on April 26, 2004.  The examination 
report reflected decrease of strength in the hands that was 
worse distally on all fingers, along with weakness and 
functional loss.  There was also notable interference with 
daily activities such as instability to button shirts, 
inability to write for more than two minutes at a time, an 
inability to type, and difficulty with fine motor skills in 
both hands.  VA treatment record in September 2004 also 
demonstrated that the function of the hands had progressively 
deteriorated to the point that the veteran had a loss of use 
for most tasks.  

While the above evidence supports a basis for a 100 percent 
disability evaluation, the evidence does not demonstrate that 
a 100 percent disability was factually ascertainable for loss 
of use of both hands prior to April 24, 2004.  Objective 
medical findings from a private medical examination report 
dated in March 2001 and VA examination report dated in May 
2001 demonstrate normal or strong hand grasp or grip.  These 
findings provide persuasive evidence that the veteran 
retained use of both hands at that time.  Moreover, the May 
2001 VA examination report noted full range of motion of all 
fingers with no evidence of discomfort.  All fingertips 
reached the middle crease of the palm of the hands and there 
was normal opposition of each fingertip to the tip of the 
thumb.  

The Board recognizes that the March 2001 private medical 
evaluation noted that fine motor control in the veteran's 
hands demonstrated severe involvement with pronounced atrophy 
of the intrinsic hand musculature.  However, while severe 
limitations are noted on examination, clinical findings 
amounting to loss of use of both hands was not found.  

The Board further acknowledges that VA neurological 
evaluations dated in July 1999 and July 2000 indicated that 
the veteran's motor and sensory neuropathy rendered him 
unemployable for any activity requiring physical exertion or 
physical mobility.  Moreover, a July 2002 VA neurological 
evaluation reported that the veteran had to quit working 
because of fine movement of his hands were not good enough to 
do computer work.  

Indeed, the weakness of both hands due to Charcot-Marie-Tooth 
disease was clearly supported by the record.  However, 
limitation of use of hands from during work requiring 
physical exertion or "good enough" work on the computer 
does not amount to loss of use of both hands to warrant a 100 
percent evaluation, even when "Deluca" factors were 
considered.  In fact, the July 2002 VA neurological 
evaluation report indicated that the veteran was able to 
drive and did not need any more adjustments for activities of 
daily living.  It was not until the April 26, 2004 VA 
neurological report that there was evidence that the 
veteran's disability had progressed to the point of full 
weakness and functional loss of both hands, interfering with 
daily activities.  38 C.F.R. §§ 4.40, 4.45 (2004).  

Based upon the above findings, an effective date prior to 
April 26, 2004 for the 100 percent evaluation for loss of use 
of both hands due to Charcot-Marie-Tooth disease is not 
warranted.  

Although a 100 percent evaluation is not warranted prior to 
April 26, 2004, the Board will evaluate whether the veteran 
is entitled to any increased evaluation prior to April 26, 
2004.  Prior to April 26, 2004, the veteran's weakness of the 
right and left hands due to Charcot-Marie-Tooth disease was 
rated as 50 percent and 40 percent disabling, respectively, 
under Diagnostic Code 8515.  The 50 percent evaluation was 
for the dominant or major hand (right hand) and the 40 
percent evaluation was for the nondominant or minor hand 
(left hand).  Under 38 C.F.R. § 4.124a, Diagnostic Code 8515, 
incomplete paralysis of the median nerve on the major 
(dominant) side is rated 50 percent disabling where such 
paralysis is severe. A 70 percent rating is assigned for 
complete paralysis of the median nerve on the major side with 
such manifestations such as the hand inclined to the ulnar 
side; the index and middle fingers more extended than normal; 
considerable atrophy of the muscles of the thenar eminence; 
the thumb in the plane of the hand (ape hand); pronation 
incomplete and defective; absence of flexion of index finger 
and feeble flexion of middle finger; an inability to make a 
fist; the index and middle fingers remain extended; an 
inability to flex the distal phalanx of thumb; defective 
opposition and abduction of the thumb, at right angles to the 
palm; weakened wrist flexion; and pain with trophic 
disturbances.  For the nondominant hand under Diagnostic Code 
8515, incomplete paralysis of the median nerve on the minor 
(nondominant) side is rated 40 percent disabling where such 
paralysis is severe and a 60 percent rating is assigned for 
complete paralysis of the median nerve.  Id.  

Applying Diagnostic Code 8515 to both hands prior to April 
24, 2004, it is clear that there is no clinical evidence 
demonstrating findings consistent with complete paralysis of 
either hand.  As noted above, objective medical findings from 
the private medical examination report dated in March 2001 
and VA examination report dated in May 2001 normal or strong 
hand grasp or grip.  Moreover, the May 2001 VA examination 
report noted full range of motion of all fingers with no 
evidence of discomfort.  All fingertips reached the middle 
crease of the palm of the hands and there was normal 
opposition of each fingertip to the tip of the thumb.  

The March 2001 private medical evaluation noted that fine 
motor control in the veteran's hands demonstrated severe 
involvement with pronounced atrophy of the intrinsic hand 
musculature.  However, these findings are already 
contemplated in the rating of each hand under incomplete 
paralysis.  There is no clinical findings from the March 2001 
private medical report or May 2001 VA examination report  
showing either hand inclined to the ulnar side; the index and 
middle fingers more extended than normal; the thumb in the 
plane of the hand (ape hand); pronation incomplete and 
defective; absence of flexion of index finger and feeble 
flexion of middle finger; an inability to make a fist; the 
index and middle fingers remain extended; an inability to 
flex the distal phalanx of thumb; defective opposition and 
abduction of the thumb, at right angles to the palm; and 
weakened wrist flexion.  Despite trophic disturbances noted 
in the March 2001 private medical evaluation, the overall 
disability picture showed incomplete paralysis. 

Additionally, VA neurological evaluations dated in July 2001, 
July 2002, and July 2003 noted decreased skillful movement of 
his fingers and muscle strength, but again no evidence of 
hand inclined to the ulnar side; the index and middle fingers 
more extended than normal; the thumb in the plane of the hand 
(ape hand); pronation incomplete and defective; absence of 
flexion of index finger and feeble flexion of middle finger; 
an inability to make a fist; the index and middle fingers 
remain extended; an inability to flex the distal phalanx of 
thumb; defective opposition and abduction of the thumb, at 
right angles to the palm; and weakened wrist flexion to 
warrant an increased evaluation prior to April 24, 2004.

As for other diagnostic codes, there is no evidence of ulnar 
nerve disability to warrant an evaluation under Diagnostic 
Code 8516, or unfavorable ankylosis of the either hand to 
warrant an evaluation under Diagnostic Code 5216.  

In summary, the Board concludes that an earlier effective 
date from April 26, 2004 for 100 percent evaluation for loss 
of use of both hands due to Charcot-Marie-Tooth disease is 
not warranted, nor is any increased evaluation prior to April 
26, 2004.  

Prior To January 31, 2001

As noted above, in a December 2001 rating decision, the RO 
increased the veteran's Charcot-Marie-Tooth disease of the 
right hand to 50 percent and of the left hand to 40 percent, 
effective March 2, 2001.  In his notice of disagreement, the 
veteran asserted that the effective date for both increases 
should be August 1, 1999.  The veteran indicated that his 
letter dated March 12, 2001 was to reopen his claim dated 
August 1, 1999, which was denied on an April 8, 2000 rating 
determination.  

The veteran is correct that he applied for an increased 
evaluation for bilateral hand disabilities, signed and dated 
August 1, 1999.  The claim was received by the RO on August 
11, 1999.  However, the RO denied entitlement to an increased 
evaluation for either hand disability in an April 4, 2000 
rating determination.  The rating determination and notice of 
the rating determination, along with an explanation as to his 
rights to appeal, were issued on April 8, 2000.  

The next communication documented in the claims file that 
pertained to the veteran's hand disabilities was received on 
January 31, 2001, where the veteran submitted a written 
request to reopen an April 1981 rating decision.  Nowhere in 
the document can it be construed that the veteran was in any 
way disagreeing with the April 8, 2000 rating decision.  In 
fact, the April 8, 2000 rating decision was not referenced in 
the written statement.  The first time the veteran referenced 
the April 8, 2000 rating decision was in his March 12, 2001 
written statement, however, the veteran specifically 
requested a re-opening of the claim based on new medical 
evidence from his private physician, dated in March 2001.  
The veteran did eventually file a notice of disagreement, 
received on May 17, 2002, but this was clearly more than one 
year following the date of the April 8, 2000 decision.  As no 
notice of disagreement was received in a timely manner, the 
April 8, 2000 rating decision became final.  38 U.S.C.A. 
§ 7105(c) (2004).  

By rating decision dated in May 2005, the RO accepted the 
written statement by the veteran, received on January 31, 
2001, as a new claim for increased evaluation for the hand 
disabilities.  It appears that the RO liberally construed the 
definition of "claim" as nowhere in the written statement 
did the veteran request an increase evaluation, but rather 
argued clear and unmistakable evidence from an April 1981 
claim.  Nevertheless, following the April 8, 2000 rating 
decision and prior to January 31, 2001, the veteran did not 
submit or identify VA hospitalization or other medical 
records.  The veteran also did not submit any communication 
or action indicating intent to apply for an increase prior to 
January 31, 2001.  Thus, the Board finds that he did not file 
any informal claims for increase evaluations prior to January 
31, 2001.  38 C.F.R. §§ 3.155, 3.157 (2004).  Accordingly, 
the effective date of the increased evaluation cannot be 
earlier than one year prior to January 31, 2001, date of 
claim.

The evidence also does not establish that an increase in the 
hand disabilities was factually ascertainable within the one-
year period prior to receipt of the claim for increase in 
January 31, 2001.  The only pertinent medical record within 
one year prior to January 31, 2001 was a July 2000 VA medical 
record.  However, the July 2000 VA evaluation revealed 
essentially stable motor and sensory neuropathy.  The 
evaluation provided no evidence to warrant an increased 
evaluation.  Furthermore, the private medical records from 
Dr. Creel were dated in March 2001, after the accepted date 
of this claim (January 31, 2001).  As the RO did not have the 
private medical records from the veteran prior to January 31, 
2001, an increased evaluation was not factual ascertainable 
from the record prior to January 31, 2001.  

The Board recognizes the veteran's question in his notice of 
disagreement as to why the effective date should not be from 
his claim received on August 11, 1999.  In short, an 
effective date cannot be assigned prior to the April 4, 2000 
rating decision as the veteran never filed a notice of 
disagreement as to that rating decision.  The written 
statement dated January 31, 2001 cannot be construed as a 
notice of disagreement of the April 4, 2000 rating decision, 
as it not only failed to reference that rating decision, but 
in fact, discussed a different rating decision (April 30, 
1981).  The March 12, 2001 written statement did reference 
the April 4, 2000 rating decision, but specifically and 
unequivocally asked to reopen his claims on the basis of new 
medical evidence from his private physician dated in March 
2001.  In addition, it is not factual ascertainable that the 
veteran's hand disabilities warranted increased evaluations 
prior to the receipt of claim dated January 31, 2001. 

In sum, the Board concludes that, based on the evidence of 
record, an effective date for the 50 percent evaluation for 
Charcot-Marie-Tooth disease of the right hand and the 40 
percent for Charcot-Marie-Tooth disease of the left hand 
prior to January 31, 2001 are not warranted.  See 38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400 (2004).  


ORDER

Entitlement to an effective date prior to April 26, 2004 for 
loss of use of the hands due to Charcot-Marie-Tooth disease 
is denied.  

An earlier effective date prior to January 31, 2001 for 
assignment of a 50 percent rating for Charcot-Marie-Tooth 
disease of the right hand is denied.

An earlier effective date prior to January 31, 2001 for 
assignment of a 40 percent rating for Charcot-Marie-Tooth 
disease of the left hand is denied.


	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


